Citation Nr: 1241215	
Decision Date: 12/03/12    Archive Date: 12/12/12

DOCKET NO.  06-36 183	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, Idaho


THE ISSUES

1.  Entitlement to a disability evaluation in excess of 50 percent for posttraumatic stress disorder (PTSD).

2.  Entitlement to a total evaluation based on individual unemployability due to service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Attorney at Law


ATTORNEY FOR THE BOARD

C.A. Skow, Counsel



INTRODUCTION

The Veteran served on active duty from October 1966 to November 1972.

This matter came before the Board of Veterans' Appeals (Board) on appeal from an October 2005 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Boise, Idaho.

In April 2009, the Board remanded the case for further development.

In November 2009, the Board denied the claims for PTSD and TDIU.  Thereafter, the Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court).  In a September 2011, the Court issued a memorandum decision vacating and remanding the Board's November 2009 decision as it pertained to PTSD and TDIU for readjudication consistent with the directives contained therein.

In October 2012, the Board received additional pertinent evidence from the Veteran's attorney along with a waiver of consideration of this evidence by the originating agency.  At this, the attorney also waived "any VCAA [Veterans Claims Assistance Act] notice errors."

In addition to the paper claims files, there is a Virtual VA electronic claims file associated with the Veteran's claim. A review of the documents in the electronic file reveals that they are either duplicative of the evidence in the paper claims file or are irrelevant to the issues on appeal.

In the appeal to the Court, the Veteran through his attorney raised the issues of entitlement to service connection for bipolar disorder and depression.  As these issues have not developed or adjudicated by the agency of original jurisdiction (AOJ) in the first instance, they are referred to the AOJ for appropriate action.

The appeal is REMANDED to the Department of Veterans Affairs Regional Office.  VA will notify the appellant if further action is required.
REMAND

Because the Board improperly applied the disability rating schedule in its November 2009 decision regarding entitlement to an increased disability rating for PTSD, and because the Board provided inadequate reasons or bases for denying entitlement to a total disability rating based on individual unemployability, those portions of the November 2009 Board decision were vacated and remanded by the Court for further development and readjudication consistent with that Court decision.

The Court determined that the Board's increased rating analysis was an exercise in matching the Veteran's symptoms to those set out in the rating schedule, a misapplication of the rating schedule citing to the Court's decision in Mauerhan v. Principi, 16 Vet.App. 436 (2002).  In Mauerhan, the Court explained that "the factors listed in the rating formula [for mental disorders] are 'examples' of conditions that warrant particular ratings" that are intended to assist the adjudicator in differentiating between levels of disability, a task that would be "extremely ambiguous" without the listed factors.  Mauerhan, 16 Vet.App. at 442.

The Court directed that the Board obtain a new VA examination if doing so would assist in determining the effects of the Veteran's PTSD symptoms on his occupational and social functioning.  In this regard, the Board finds that a new examination is necessary to decide the claims in view of the recent evidentiary submission, which consists of a vocational assessment dated in September 2012 indicating that the Veteran's PTSD symptoms render him unable to work.

The Board believes that a new VA examination should distinguish between those psychiatric symptoms related to service-connected PTSD and those associated with nonservice-connected bipolar disorder, depression, and personality disorder, address the frequency and severity of the PTSD symptoms, and indicate whether these PTSD symptoms result in "occupational and social impairment with deficiencies in most areas, including work, school, family relationships, judgment, thinking, or mood" (the effect of the disability required for a 70% disability rating) or total occupational and social impairment.

Additionally, on remand, a VA examination should be obtained to ascertain whether the Veteran's combined service-connected disabilities render him unemployable.  This medical opinion must consider the effects of all the Veteran's service-connected disabilities.  In this case, the Court has stated that the Board is simply not permitted to conclude that, because no single disability renders the Veteran unemployable, "the cumulative effect of those individual disabilities must also not render him unemployable."

The Board notes that it is the established policy of VA that all veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  38 C.F.R. § 4.16.  A finding of total disability is appropriate, "when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation."  38 C.F.R. §§ 3.340(a)(1), 4.15.

Also, the Board notes that "substantially gainful employment" is that employment "which is ordinarily followed by the nondisabled to earn their livelihood with earnings common to the particular occupation in the community where the veteran resides."  Moore (Robert) v. Derwinski, 1 Vet. App. 356, 358 (1991).  Marginal employment shall not be considered substantially gainful employment.  38 C.F.R. § 4.16(a).  Friscia v. Brown, 7 Vet. App. 294 (1995) (VA has a duty to supplement the record by obtaining an examination which includes an opinion on what effect the Veteran's service-connected disabilities have on the ability to work).

Accordingly, the case is REMANDED for the following action:

1.  The RO should undertake appropriate development to obtain a copy of any outstanding records pertinent to the Veteran's claims.

2.  Then, the Veteran should be scheduled for a VA psychiatric examination by an examiner with the sufficient expertise to ascertain the severity and manifestations of his service-connected PTSD.  The claims folders and any pertinent evidence in Virtual VA that is not contained in the claims folders must be made available to and reviewed by the examiner, and any indicated studies should be performed.  The RO should ensure that the examiner provides all information required for rating purposes.

The examiner should identify all symptoms associated with PTSD, to include the frequency and severity of such symptoms; and whether these PTSD symptoms as likely as not cause "occupational and social impairment with deficiencies in most areas, including work, school, family relationships, judgment, thinking, or mood" (the effect of the disability required for a 70 percent disability rating); or, as likely as not, cause total occupational and social impairment (the effect of the disability required for a 100 percent disability rating).

The examiner should also provide an opinion concerning the impact of the Veteran's service-connected PTSD on his ability to work, to include whether it is sufficient by itself to render the Veteran unable to obtain or maintain any form of substantially gainful employment consistent with his education and employment background.

A complete rationale for all opinions expressed must be provided.  Any disabling manifestations specifically attributable to PTSD must be fully outlined and differentiated from symptoms caused by any non service-connected mental disorders.

3.  The RO should obtain a VA medical opinion on whether it is as likely as not that the cumulative effect of the Veteran's individual disabilities renders him unemployable in view of his education and employment background.  The opinion must address the whether the Veteran's combined service-connected disabilities render him unemployable-not whether they individually render him unemployable.

The claims folders and any pertinent evidence in Virtual VA that is not contained in the claims folders must be made available to and reviewed by the examiner.

A complete rationale for all opinions expressed must be provided.

4.  The RO should undertake any other development deemed necessary.  The RO should ensure that the record contains evidence on whether the Veteran's service-connected disabilities as a whole prevent him from obtaining or maintaining substantially gainful employment that would produce sufficient income to be other than marginal.

5.  Then, the RO should readjudicate the Veteran's claims for PTSD and TDIU.  If the benefits sought on appeal are not granted to the Veteran's satisfaction, a Supplemental Statement of the Case should be issued to the Veteran and his attorney and they should be afforded the requisite opportunity to respond before the case is returned to the Board for further appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).




_________________________________________________
ROBERT E. O'BRIEN
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).

